--------------------------------------------------------------------------------

Supplemental Equity Transfer Agreement

English Translation

This Supplemental Equity Transfer Agreement

is entered into as of April 18, 2009 in Tai'an city by and between the following
parties:



Transferor: Fan Qingchun

(hereinafter the "Transferor")



The Transferee: Shandong Taibang Biological Products Co., Ltd.

(hereinafter, the "Transferee")



WHEREAS

on October 10, 2009, Transferor entered into an Equity Transfer Agreement (The
"Equity Transfer Agreement") with Transferee, pursuant to the Equity Transfer
Agreement, the Transferor agrees to sell to Transferee 35% equity interest in
Xi'an Huitian Blood Products Co., Ltd. ("Huitian"). To date, Transferor still
could not calculate an accurate amount of capital gains associated with the
equity interest transfer. As well, Transferor could not determine the precise
amount of income tax in collection with above mentioned capital gains and could
not determine whether Transferee is responsible for withholding the amount of
capital gain tax from the remaining payment on behalf of Transferor.



NOW THEREFORE

both parties to this agreement, through amicable consultation based on the
principle of mutual cooperation and benefit, hereby agrees as the follows:



 1. Section 2-2-3 of the Equity Transfer Agreement reads, "There shall be
    interests accrued upon the Transferee's unpaid transfer price, calculated at
    annual rate of 8% from October 1, 2008. The balance of the transfer price
    shall be fully paid within 5 business days following the 6 months
    anniversary of October 1, 2008." The section is now amended as below, "The
    shall be interest accrued based upon the Transferee's unpaid transfer price,
    calculated at annual rate of 8% and 5.5% for two periods covering from
    October 1, 2008 to March 31, 2009, and April 1 2009 to June 30, 2009,
    respectively. The balance of the transfer price shall be fully paid within
    business 5 days following June 30, 2009."
     

 2. Before July 7, 2009, Transferor is responsible for finalizing the
    calculation on above referenced capital gain and determining whether
    Transferee has withholding responsibility on capital gain tax through
    consultation with Local Tax Bureau. Moreover, Transferor shall provide any
    written evidence issued by Tax Bureau on withholding liability of Transferee
    if there is any. Should Transferee is responsible for withholding the
    capital gain tax on behalf of Transferor, Transferee will deduct the
    withholding tax and submit the entire amount to regional Tax bureau office
    where Transferee locates at, then submit the balance amount after deduction
    of withholding tax to any designated account instructed by Transferor.
     

 3. Except above amendment, the rest section thereof Equity Transfer Agreement
    remains unchanged.
     

 4. This Agreement is made in two copies with one copy for each party.

--------------------------------------------------------------------------------